[Cite as State v. Adams, 2016-Ohio-893.]



                           STATE OF OHIO, MAHONING COUNTY
                                  IN THE COURT OF APPEALS
                                       SEVENTH DISTRICT

STATE OF OHIO                                   )
                                                )
        PLAINTIFF-APPELLEE                      )
                                                )            CASE NO. 15 MA 0008
VS.                                             )
                                                )                   OPINION
JEREMY ADAMS                                    )
                                                )
        DEFENDANT-APPELLANT                     )

CHARACTER OF PROCEEDINGS:                       Criminal Appeal from Court of Common
                                                Pleas of Mahoning County, Ohio
                                                Case No. 12 CR 863

JUDGMENT:                                       Affirmed

APPEARANCES:
For Plaintiff-Appellee                          Attorney Paul Gains
                                                Mahoning County Prosecutor
                                                Attorney Ralph Rivera
                                                Assistant County Prosecutor
                                                21 West Boardman Street, 6th Floor
                                                Youngstown, Ohio 44503

For Defendant-Appellant                         Attorney Joseph Messuri
                                                23 Lisbon Street, Suite K
                                                Canfield, Ohio 44406



JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Cheryl L. Waite


                                                Dated: March 4, 2016
[Cite as State v. Adams, 2016-Ohio-893.]
DeGENARO, J.

        {¶1}    Defendant-Appellant, Jeremy Adams appeals the judgment of the
Mahoning County Court of Common Pleas, finding that Adams had violated the terms
of his community control sanction and sentencing him accordingly. On appeal,
Adams argues that the trial court erred by imposing consecutive sentences. The trial
court made the required findings pursuant to R.C. 2929.14(C)(4), and there is
evidence in the record supporting those findings. And contrary to Adams'
contentions, the trial court was not required to provide reasons in support of its
findings. Accordingly, the judgment of the trial court is affirmed.
        {¶2}    In 2012, Adams was indicted on one count of breaking and entering,
R.C. 2911.13(A) and (C), and one count of theft, R.C. 2913.02(A)(1) and (B)(1)-(2),
both fifth-degree felonies as a result of breaking into a garage and stealing tools and
aluminum siding. Adams entered into a Crim.R. 11 plea agreement in which he pled
guilty to the charges in the indictment and in exchange the State agreed to
recommend a term of community control and restitution. The trial court accepted
Adams' plea and later sentenced him to a jointly recommended three-year period of
community control along with $250.00 in restitution.
        {¶3}    On January 14, 2014, Adams stipulated to violating his community
control sanction. The trial court sentenced Adams to a 90-day jail term and ordered
Adams to complete in-house treatment at the Community Corrections Association
upon his release from jail.          Approximately one year later, Adams stipulated to a
second violation of his community control sanction. He had absconded from the CCA
facility soon before he was to finish the treatment program. Following a hearing, the
trial court sentenced Adams to nine months on the breaking and entering conviction
and nine months on the theft conviction to be served consecutively. He was granted
241 days of jail-time credit. In addition, the trial court imposed a 3 year discretionary
term of post-release control.
        {¶4}    In his sole assignment of error, Adams asserts:

        The trial court abused its discretion when sentencing the Defendant-
        Appellant to consecutive terms of incarceration for a probation violation.
                                                                                 -2-


       {¶5}   This Court is currently split as to the standard of review to apply in
felony sentencing cases. See State v. Hill, 7th Dist. No. 13 MA 1, 2014–Ohio–919,
which applied the two-part test set forth in the plurality opinion in State v. Kalish, 120
Ohio St. 3d 23, 2008–Ohio–4912, 896 N.E.2d 124, and State v. Wellington, 7th Dist.
No. 14 MA 115, 2015–Ohio–1359, which applied R.C. 2953.08(G) and limiting
appellate review of felony sentences to determining whether they are clearly and
convincingly contrary to law. The issue is currently before the Ohio Supreme Court.
State v. Marcum, 141 Ohio St. 3d 1453, 2015–Ohio–239, 23 N.E.3d 1453.
Regardless of which standard of review is applied here, the outcome is the same.
       {¶6}   Based on R.C. 2929.14(C)(4), a trial court is required to make three
findings before imposing consecutive sentences: 1) consecutive sentences are
necessary to protect the public from future crime or to punish the defendant; 2)
consecutive sentences are not disproportionate to the seriousness of the defendant's
conduct and the danger the defendant poses to the public; and 3) one of three
alternative findings set out in subsections, namely that: a) the defendant was under
post-release control, specified statutory community control, or awaiting trial or
sentencing; b) the offenses were committed during a course of conduct and the harm
was so great/unusual that a single term does not reflect the seriousness of the
defendant's conduct; or c) the defendant's criminal history demonstrates the need to
protect the public from future crime by the defendant. R.C. 2929.14(C)(4).
       {¶7}   Recently, in State v. Bonnell, 140 Ohio St. 3d 209, 2014–Ohio–3177, 16
N.E.3d 659, the Supreme Court of Ohio held that the findings supporting consecutive
sentences must be made both at the sentencing hearing and in the entry. Bonnell at
¶ 37. However, a trial court need not state reasons to support its findings nor is it
required to use any "magic" or "talismanic" words, so long as it is apparent that the
court conducted the proper analysis. State v. Jones, 7th Dist. No. 13 MA 101, 2014-
Ohio-2248, ¶ 6; see also Bonnell at ¶37. Post-Bonnell, we may liberally review the
entirety of the sentencing transcript to discern whether the trial court made the
requisite findings. Bonnell at ¶29. However, as demonstrated by the outcome in
                                                                                        -3-


Bonnell—the Supreme Court reversed and remanded Bonnell's sentence because
the trial court failed to make a proportionality finding—there are limits to that
deference. Bonnell at ¶ 33-34. After a reviewing court determines the findings have
been made, the court "must also determine whether the record contains evidence in
support of the trial court's findings." State v. Correa, 7th Dist. 13 MA 23, 2015-Ohio-
3955, ¶ 76, citing Bonnell at ¶29.
       {¶8}    Here, the trial court made the following findings with regard to the
imposition of consecutive sentences during the hearing:

               THE COURT: * * * I do so find that consecutive terms are
       necessary to protect the public and to punish the offender. They're not
       disproportionate to the harm that was caused.
               The Court finds that this was a probation violation; so the
       Defendant was under a sanction. His criminal history shows that
       consecutive terms are needed to protect the public, and because he
       was on a court-ordered vacation at the CCA as opposed to being the
       penitentiary, the harm as viewed by this Court indicates that a single
       term would not adequately reflect the seriousness of the offender's
       conduct. The Court further notes that it's less than the time that I
       promised him if he violated.1          So those are the reasons that I'm
       imposing a consecutive sentence.

       {¶9}    The trial court stated the following in its sentencing entry:

               Pursuant to O.R.C. 2929.14(C)(4), the Court finds that
       consecutive service is necessary to protect the public from future crime
       or to punish the offender and that consecutive sentences are not
       disproportionate to the seriousness of the offender's conduct and to the

1 Earlier during the hearing the trial court noted to Adams that it had told him when imposing the
probation that he would impose a two-year sentence if the terms were violated; however, Adams was
sentenced to 18 months.
                                                                               -4-


       danger the offender poses to the public. Pursuant to O.R.C.
       2929.14(C)(4)(c), the Court further finds that the offender's history of
       criminal conduct demonstrates that consecutive sentences are
       necessary to protect the public from future crime by the offender.
       Therefore, the sentences imposed on the charges in Breaking and
       Entering in Count One and Theft in Count Two are Ordered to be
       served     consecutively   to   one   another   in   the   Department   of
       Rehabilitations and Corrections.

       {¶10} Adams argues that the trial court failed to give a reasonable explanation
for the imposition of consecutive sentences. However, the sentencing court "has no
obligation to state reasons to support its findings." Bonnell at ¶37. The findings made
by the trial court comport with R.C. 2929.14(C)(4) and the record contains evidence
in support of those findings. Adams was under a community control sanction and
failed to respond favorably to sanctions, not once, but twice. The second time, he
absconded from the CCA facility soon before he was to finish the treatment program.
Accordingly, Adams' sole assignment of error is meritless, and the judgment of the
trial court is affirmed.

Donofrio, P. J., concurs.

Waite, J., concurs.